Citation Nr: 1714287	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for residuals of sinus surgery, to include headaches, pain, and sinus infections.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to April 1980.  He had additional service in the National Guard, with a period of active duty for training for July 12, 1974, to November 30, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, wherein the RO denied service connection for residuals of sinus surgery, a left ankle disability, a left knee disability, a heart condition, and diverticulitis.  Jurisdiction was thereafter transferred to the RO in Columbia, South Carolina.  In October 2012, the Veteran filed a notice of disagreement (NOD).  In June 2015, a Decision Review Officer (DRO) issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  On his VA Form 9, the Veteran requested a Board video-conference hearing.  

In October 2016, the Veteran had an informal hearing with a DRO.  In correspondence dated October 21, 2016, the RO informed the Veteran that, based on his written request dated October 19, 2016, his appeal with respect to the issue of entitlement to service connection for a heart condition and diverticulitis had been discontinued.  Then, in a December 2016 rating decision, the RO granted service connection for a left ankle disability and a left knee disability.  Disability ratings and effective dates were also assigned.  Those matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997).  In January 2017, the RO issued a supplemental SOC (SSOC) addressing the remaining issue of entitlement to service connection for residuals of sinus surgery and continuing its denial of that claim.  That matter was then certified for appeal to the Board in February 2017.

The Veteran was scheduled for a Board video-conference hearing to be held on April 14, 2017.  However, in correspondence received on April 6, 2017, the Veteran requested that his scheduled video-conference hearing be cancelled.  


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran's attorney indicating that the Veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to service connection for residuals of sinus surgery, to include headaches, pain, and sinus infections has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

As discussed above, the Veteran had disagreed with the RO's denial of service connection for, inter alia, residuals of sinus surgery.  He perfected his appeal of that issue in July 2015.  In April 2017, the Veteran's attorney submitted written correspondence stating that the Veteran no longer wished to continue his appeal as to the claims for service connection for a sinus disability, a heart condition, diverticulitis, a left knee disability, and a left ankle disability.  Although the Veteran's attorney indicated withdrawal of five claims, as discussed above, the only issue certified for appeal to the Board is that of entitlement to service connection for residuals of sinus surgery.  This was so because prior to certification of the appeal to the Board, the Veteran's claims for service connection for a heart condition and diverticulitis were withdrawn and the claims for service connection for a left knee disability and a left ankle disability were fully resolved.

As the Veteran has expressed his desire to withdraw his appeal as to the issue of entitlement to sinus connection for residuals of sinus surgery, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  


ORDER

The appeal for entitlement to service connection for residuals of sinus surgery, to include headaches, pain, and sinus infections is dismissed.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


